Citation Nr: 0201509	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  98-13 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to a combined rating in excess of 30 percent for 
a left knee disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1953 to 
March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs.

The procedural history in this case is somewhat confusing.  A 
rating decision in July 1997 granted service connection for 
left knee sprain with traumatic arthritis, and assigned an 
initial noncompensable rating for that disability.  He was 
notified of the decision that same month.  A rating decision 
in October 1997 reviewed additional evidence received and 
increased the rating to 20 percent, retroactive to the date 
of the grant of service connection.  Thus, the 20 percent 
rating became the initial rating assigned for the veteran's 
service connected knee disability.  Correspondence received 
in August 1998 (about 13 and a half months after the July 
1997 rating decision, but within a year of the October 1997 
rating), has apparently been interpreted by the RO as a 
notice of disagreement with the rating assigned.  (The 
veteran contended that "a higher rating of 20 percent for 
the left knee condition" was warranted.)  The veteran also 
indicated he was seeking an earlier effective date for the 
grant of service connection, and compensation benefits.  He 
asserted there was clear and unmistakable error in a prior 
(May 1984) rating that denied service connection for left 
knee disability.  A September 1998 rating decision denied the 
veteran's claim of clear and unmistakable error in the 1984 
rating.  The veteran was informed of that decision and did 
not file a notice of disagreement with the decision.  Hence 
that matter is not before the Board.  The veteran was also 
notified by the RO, including in a May 2000 supplemental 
statement of the case, that his notice of disagreement with 
the effective date assigned by the July 1997 rating decision 
was untimely.  He submitted no arguments or communication 
that might be construed as perfecting an appeal regarding the 
timeliness of his notice of disagreement with the effective 
date of the grant of service connection for left knee 
disability.  Accordingly, that matter also is not before the 
Board.  A supplemental statement of the case in January 2000 
granted a separate 10 percent rating for left knee arthritis 
in addition to the 20 percent rating for sprain, effective 
from the date of grant of service connection.  Thus, the 
combined 30 percent rating for left knee disability became 
the initial rating assigned following a grant of service 
connection.  


REMAND

This case has not been adequately developed for appellate 
review.  Inasmuch as the appeal is from the initial rating 
assigned following the grant of service connection, the 
entire appellate period must be considered, and "staged" 
ratings may be applied where appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The record contains treatment 
records covering the appellate period up to approximately 
February 2000.  The veteran's treating physician at that time 
indicated that he was being prepared for a total knee 
replacement within a few months.  The appellate period 
encompasses the time since February 2000.  Thus the status of 
the service connected left knee disability since February 
2000 must be considered.  Given that the veteran was being 
prepared for knee replacement surgery in early 2000, VA is on 
notice that the left knee disability picture may have been 
drastically altered in the interim, and that there likely are 
considerable pertinent records which have not been obtained. 

In addition, the RO has not had the opportunity to adjudicate 
the matter of entitlement to a temporary total disability 
rating under 38 C.F.R. §§ 4.29 or 4.30. Such rating would 
likely impact on any "staged" ratings assigned.  
Furthermore, following any knee replacement surgery, the knee 
disability would properly be rated under diagnostic Code 5055 
rather than Codes 5257 and 5010.  This is a matter which 
requires initial consideration by the RO. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001), 
was enacted during the pendency of this appeal.  Although the 
last supplemental statement of the case discussed the 
mandates of the VCAA, further development of the case is 
clearly indicated.  The VCAA requires that all pertinent 
records be obtained, that a VA examination be scheduled if 
indicated, and that the veteran be notified of what evidence 
is required to establish his claim and what evidence VA has 
obtained.  Here, the records are incomplete and there has 
been no examination to assess the knee disability since any 
knee replacement surgery.

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all sources of treatment he 
obtained for his service connected left 
knee disability and then obtain copies of 
complete clinical records of all such 
treatment.  Of particular interest would 
be records of treatment leading up to any 
knee replacement surgery, records 
pertaining to the surgery, and records of 
any postsurgical treatment and 
evaluations or examinations.  

2.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the current status of his 
service-connected left knee disability.  
The examiner should review the claims 
file in conjunction with the examination.  
All findings should be reported in 
detail.  The examiner should specifically 
comment on the results of the surgery, 
including any weakness, pain, or 
limitation of motion.

3.  Following completion of the above, 
the RO should readjudicate the veteran's 
claim for a combined rating in excess of 
30 percent for knee disability, including 
consideration of Diagnostic Code 5055 
and/or paragraphs 4.29 and 4.30, as 
indicated.  If the claim remains denied, 
the RO should issue the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

